                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONSEBORO DIVISION

SHUNNA CRAFT                                                                          PLAINTIFF

v.                                Case No. 3:18-cv-00149 KGB

DIVERSIFIED CONSULTANTS, INC.                                                       DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 14).

The stipulation represents that plaintiff Shunna Craft and defendant Diversified Consultants, Inc.

stipulate to the dismissal of this case with prejudice, with each side to bear its own costs and

attorneys’ fees (Id.). Both parties have signed the stipulation (Id.). Accordingly, the stipulation

accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For good cause shown,

the Court adopts the joint stipulation of dismissal with prejudice (Dkt. No. 14). Accordingly, the

Court dismisses with prejudice this action, with each side to bear its own costs and attorneys’ fees.

       So ordered this 8th day of August 2019.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
